Pee Cuhiam.
This suit was commenced in the Orange District Court to recover $500 damages for the breach of a plumbing contract. The defendant filed a counter-claim to recover $500. The case was tried by the court without a jury, resulting in a judgment for the plaintiff for $235. The defendant specified five points, on which he is dissatisfied in point of law.
First. There are no facts in the ease upon which judgment of the court can be supported.
Second, third and fourth. Failure to give weight to the testimony of a witness, Benjamin Cohen.
Fifth. Excluding an answer to the following question: “Q. Did you reopen the floors after you had closed them, in order to have Mr. Benjamin Cohen go on the job ?”
Our examination of the record leads us to the conclusion that no reversal error was committed by the trial judge in rendering judgment for the plaintiff for $235. The judgment of the Orange District Court is therefore affirmed.